ATTORNEYS FOR APPELLANTS          ATTORNEYS FOR APPELLEES


STEPHEN B. CAPLIN                       KARL L. MULVANEY

JULIA A. HUDSON                   BRIAN W. WELCH
Caplin Park Tousley & McCoy             Bingham McHale LLP
Indianapolis, Indiana                   Indianapolis, Indiana



MARVIN J. FRANK                   STANLEY J. PARZEN
ROBERT M. HAMLETT                       JAMES C. SCHROEDER
Frank & Kraft, P.C.                          Mayer, Brown, Rowe & Maw
Indianapolis, Indiana                   Chicago, Illinois



                                   IN THE


                          SUPREME COURT OF INDIANA


JASON L. INLOW, HEATHER N. JOHNSON,          )
JEREMY H. INLOW and SARAH C. INLOW,          )
                                             )
      Appellants (Plaintiffs below),               )  49S05-0302-CV-91
                                             )  in the Supreme Court
            v.                               )
                                              )  49A05-0105-CV-225
ERNST & YOUNG, LLP and GREGORY P.       )  in the Court of Appeals
GOOCH,                                       )
                                             )
      Appellees (Defendants below).                )


                    APPEAL FROM THE MARION SUPERIOR COURT
                The Honorable Gerald S. Zore, Presiding Judge
                        Cause No. 49D07-9908-CT-1193

                                May 21, 2003
Per Curiam.
      The Court of Appeals held in this case that heirs  to  an  estate  had
standing to file a free-standing lawsuit  against  the  estate’s  accountant
for malpractice and negligence, to which action the personal  representative
could later become substitute plaintiff.  Inlow v. Ernst & Young,  LLP,  77l
N.E.2d 1174 (Ind.Ct.App. 2002).

      We granted transfer, thereby vacating the  opinion  of  the  Court  of
Appeals.  Ind. Appellate Rule 58(A).

      The parties have now filed a stipulation indicating that  all  pending
matters between them have been settled.  While we have  occasionally  issued
opinions on matters already settled by the  litigants,  here,  we  elect  to
grant their request that the appeal be DISMISSED.

      All Justices concur, except Sullivan, J., who is not participating.